Citation Nr: 0025713	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
atrophic rhinitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to March 
1968.

By rating decision in April 1983, the Roanoke, Virginia RO 
denied service connection for atrophic rhinitis.  This 
determination was upheld by a Board of Veterans' Appeals 
(Board) decision dated in June 1984.  

In December 1992, the veteran requested that the claim for 
entitlement to service connection for atrophic rhinitis be 
reopened.  This case comes before the Board on appeal from a 
January 1993 rating decision by the Roanoke, Virginia RO, 
which held that new and material evidence had not been 
submitted to reopen the veteran's claim.

In June 1996, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in August 1996 and May 1999 
when it was remanded for additional development.


FINDINGS OF FACT

1.  Entitlement to service connection for atrophic rhinitis 
was denied by rating decision in April 1993; the Board upheld 
this determination by decision dated in June 1984.

2.  Additional evidence submitted since June 1984 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A June 1984 Board decision that denied service connection 
for atrophic rhinitis is final.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7103 (West 1991); 38 C.F.R. §§ 3.303, 20.1100 (1999).

2.  Evidence received since June 1984 is not new and 
material, and the veteran's claim for service connection for 
atrophic rhinitis has not been reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1984 Board decision denied entitlement to service 
connection for atrophic rhinitis.  That decision is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1999).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the June 1984 Board decision, the evidence for 
consideration included the veteran's service medical records, 
VA outpatient treatment records dated from 1971 to 1983, and 
a VA hospitalization report dated in November 1982.  The 
service medical records include: a February 1963 report of 
medical history, wherein the veteran reported a history of 
watery eyes, frequent colds, and a constant runny nose with 
no diagnosis of allergy or hay fever found; a February 1963 
re-enlistment examination report, which notes a diagnosis of 
atrophic rhinitis (not considered disqualifying); treatment 
reports dated in January 1964, March 1964, February 1967, 
April 1967 and November 1967, which note that the veteran was 
treatment for a cold but do not note a diagnosis of atrophic 
rhinitis; and a February 1968 separation examination report 
that is negative for complaints or findings of atrophic 
rhinitis.  The VA treatment records are negative for 
complaints or findings of atrophic rhinitis.  

Upon consideration of this evidence, the Board denied service 
connection for atrophic rhinitis, holding that the evidence 
did not establish that atrophic rhinitis was incurred in, or 
aggravated by, active military service.  The June 1984 Board 
decision is final.  38 C.F.R. § 20.1100.

In December 1992, the veteran requested that the claim for 
entitlement to service connection for atrophic rhinitis be 
reopened.  The newly submitted evidence includes: service 
medical records received by the RO in 1992; VA treatment 
records dated from 1971 to 1994; statements from the veteran 
received by the RO in 1993 and 1994; a statement from the 
veteran's wife received by the RO in September 1993; a 
transcript from a September 1993 personal hearing; treatment 
records submitted by the veteran in September 1993; VA 
outpatient treatment records dated in 1995; a transcript from 
a June 1996 hearing before the Board; VA examination reports 
dated in 1997; and private treatment records dated in 1997.

The Board notes that in December 1992, the veteran submitted 
copies of service medical records in support of his claim to 
reopen.  These service medical records are duplicative of 
those considered by the Board in its June 1984 decision.  
Therefore, they do not constitute new and material evidence 
sufficient to reopen the claim of service connection for 
atrophic rhinitis.

The private treatment records dated in 1997 and VA treatment 
records dated from 1971 to 1994 include records that are 
duplicative of those considered by the Board in June 1984.  
The remaining records are negative for complaints or findings 
of atrophic rhinitis.  As these records are not material to 
the claim at hand, they do not afford a basis upon which the 
veteran's claim may be reopened.

In addition, the other newly submitted evidence includes 
statements received from the veteran in 1993 and 1994, a 
statement received from the veteran's wife in September 1993 
and transcripts from a September 1993 personal hearing and a 
June 1996 hearing before the Board.  In his statements, the 
veteran essentially contended that he received treatment for 
a runny nose and watery eyes during service.  In her 
statement, the veteran's wife noted that, following his 
discharge from service, the veteran saw many doctors because 
of problems with his sense of smell.  In his testimony, the 
veteran essentially contended that his symptoms of runny nose 
and watery eyes have been ongoing since about 1952.  He 
further stated that he began having problems with his sense 
of smell in about 1995.  The Board notes that lay assertions 
of medical causation do not suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In short, because neither the veteran's opinion nor 
his wife's opinion are supported by medical expertise, they 
are not probative of the issue at hand, namely whether the 
veteran has a current disability that is attributable to 
service.  Therefore, the statements do not afford a basis 
upon which the veteran's claim may be reopened.

The VA outpatient treatment records dated in 1995 note that 
the veteran was seen for various complaints, including a loss 
of smell.  Specifically, the veteran was seen in July 1995 
with complaints of loss of smell.  The veteran reported a 
history of allergic rhinitis for 40 or 50 years.  Examination 
revealed no noticeable masses or lesions involving the nasal 
cavities.  Assessment was anosmia of unknown etiology.  An 
August 1995 CT scan of the paranasal sinuses revealed 
findings consistent with chronic sinusitis involving the 
right maxillary antrum and scattered ethmoidal air cells 
bilaterally.  There was no evidence of polyps or mucus 
retention cyst.  There was no evidence of bony expansion or 
mucocele formation.  The treatment records do not tend to 
demonstrate the onset or aggravation of atrophic rhinitis in 
service, or otherwise relate atrophic rhinitis to service.  
As these records are not material to the claim at hand, 
demonstrating only that the veteran had post-service 
problems, they do not afford a basis upon which the veteran's 
claim may be reopened.

The treatment records submitted by the veteran in September 
1993 include records that are duplicative of those considered 
by the Board in June 1984.  Other records, dated from 1982 to 
1993, note that the veteran was seen for various complaints, 
including watery eyes and runny nose.  An August 1984 report 
of medical history notes the veteran's complaints of 
"congestion at all times."  Examination in August 1984 
revealed that the nose and throat were within normal limits.  
A December 1984 report of medical history notes the veteran's 
complaints of ear, nose, or throat problems.  A January 1985 
examination report notes that the veteran's eyes, ears, nose 
and throat were within normal limits.  Diagnoses included 
allergies, possibly hay fever.  A July 1987 report of medical 
history notes the veteran's complaints that his nose and eyes 
were always running.  An August 1988 medical questionnaire 
notes the veteran's complaints of watery eyes and runny nose.  
June 1990 and June 1993 reports of medical history note the 
veteran's complaints of ear, nose, or throat problems.  The 
treatment records do not tend to demonstrate the onset or 
aggravation of atrophic rhinitis in service, or otherwise 
relate atrophic rhinitis to service.  As these records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service problems, they do not afford a 
basis upon which the veteran's claim may be reopened.

VA special audio and joints examination reports dated in May 
1997 are negative for complaints or findings of atrophic 
rhinitis.  As these records are not material to the claim at 
hand, they do not afford a basis upon which the veteran's 
claim may be reopened.  A May 1997 VA special ENT examination 
report notes the veteran's complaints of recurrent nasal 
drainage, worse in the fall and spring, and loss of smell.  
Examination revealed no purulent discharge and no 
interference with breathing space.  Assessment included 
allergic rhinitis versus vasomotor rhinitis.  The examiner 
noted that the veteran's file had been reviewed.  In a July 
1997 addendum to the examination report, the examiner stated 
that the diagnosis was based on the veteran's history and 
clinical findings.  He further noted that these findings were 
consistent with allergic rhinitis versus vasomotor rhinitis, 
and "not Atrophic Rhinitis."  This newly submitted evidence 
does not tend to demonstrate the onset or aggravation of 
atrophic rhinitis in service, or otherwise relate atrophic 
rhinitis to service.  Therefore, the Board finds that no new 
and material evidence has been presented sufficient to reopen 
the claim of service connection for atrophic rhinitis.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for atrophic rhinitis is not 
reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

